
	
		I
		111th CONGRESS
		2d Session
		H. R. 5778
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Ross (for himself
			 and Mr. Shimkus) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To facilitate the implementation of the Renewable Fuel
		  Standard, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuels Marketing Act of
			 2010.
		2.Fuel
			 compatibility with infrastructure
			(a)CompatibilitySubtitle I of the Solid Waste Disposal Act
			 (42 U.S.C. 6991 et seq.) is amended as follows:
				(1)By redesignating section 9014 as section
			 9015.
				(2)By inserting after section 9013 the
			 following new section:
					
						9014.Compatibility
							(a)Compatibility
				with renewable fuels
								(1)GuidelinesNot
				later than 1 year after the date of enactment of the Renewable Fuels Marketing
				Act of 2010, the Administrator shall issue guidelines for determining whether
				underground storage tanks and associated dispensing equipment are compatible
				with any fuel or fuel additive that is authorized by the Administrator or by
				statute for use in a motor vehicle, nonroad vehicle, or engine.
								(2)ApplicationGuidelines
				issued under this subsection shall apply with respect to existing underground
				storage tanks and associated dispensing equipment and with respect to new
				underground storage tanks and associated dispensing equipment.
								(3)Previously
				listed as compatibleUnderground storage tanks and associated
				dispensing equipment that, as of the date of enactment of this section, have
				been listed by a nationally recognized testing laboratory as compatible with a
				fuel or fuel additive described in paragraph (1) shall be deemed compatible
				under the guidelines issued under this subsection.
								(b)LiabilityNo person shall be liable under any
				provision of this Act or any other provision of Federal or State law on the
				basis that an underground storage tank or associated dispensing equipment that
				stores or dispenses any fuel or fuel additive described in subsection (a)(1) is
				not compatible with such fuel or fuel additive if such tank or equipment has
				been determined to be compatible with such fuel or fuel additive pursuant to
				the guidelines issued under such subsection.
							(c)Financial
				assuranceA provider of financial assurance may not deny payment
				for a claim on the basis that an underground storage tank or associated
				dispensing equipment is not compatible with any fuel or fuel additive described
				in subsection (a)(1) if such tank or equipment is determined to be compatible
				with such fuel or fuel additive pursuant to the guidelines issued under such
				subsection.
							(d)DefinitionsIn
				this section:
								(1)Associated
				dispensing equipmentThe term
				associated dispensing equipment means equipment that is—
									(A)for the dispensing
				or storage at retail of any fuel or fuel additive described in subsection
				(a)(1); and
									(B)subject to
				regulation under section 1926.152 of title 29, Code of Federal Regulations, as
				in effect on the date of enactment of the Renewable Fuels Marketing Act of
				2010.
									(2)CompatibleThe term compatible has the
				meaning given such term in section 280.12 of title 40, Code of Federal
				Regulations, as in effect on the date of enactment of the Renewable Fuels
				Marketing Act of 2010.
								(3)Provider of
				financial assuranceThe term
				provider of financial assurance has the meaning given such term in
				section 280.92 of title 40, Code of Federal Regulations, as in effect on the
				date of enactment of the Renewable Fuels Marketing Act of 2010.
								.
				(b)Table of
			 contentsThe table of contents in section 1001 of the Solid Waste
			 Disposal Act (42 U.S.C. 6901) is amended by striking the item related to
			 section 9014 and inserting the following:
				
					
						9014. Compatibility.
						9015. Authorization of
				appropriations.
					
					.
			3.Misfueling
			(a)MisfuelingSection 211(g) of the Clean Air Act (42
			 U.S.C. 7545(g)) is amended by adding at the end the following new
			 paragraph:
				
					(3)(A)Not later than one year after the date of
				enactment of the Renewable Fuels Marketing Act of 2010, the Administrator shall
				promulgate regulations that set forth requirements for the labeling of
				associated dispensing equipment as the Administrator determines necessary to
				prevent the introduction of any transportation fuel described in subparagraph
				(C) into a motor vehicle, nonroad vehicle, or engine that is not compatible
				with such transportation fuel.
						(B)A person selling a transportation
				fuel described in subparagraph (C) who complies with the regulations under
				subparagraph (A) shall not be liable, under any provision of this Act or any
				other provision of Federal or State law, for—
							(i)a self-service purchaser’s
				introduction of such a transportation fuel into a motor vehicle, nonroad
				vehicle, or engine that is not compatible with such transportation fuel;
				or
							(ii)the voiding of the manufacturer’s
				warranty of such a vehicle or engine from such introduction of such a
				transportation fuel.
							(C)A
				transportation fuel described in this subparagraph is a fuel that contains a
				fuel or fuel additive that is authorized, after January 1, 2010, by the
				Administrator or by statute, for use in a motor vehicle, nonroad vehicle, or
				engine.
						(D)In this paragraph the term associated
				dispensing equipment has the meaning given such term in section 9014(d)
				of the Solid Waste Disposal
				Act.
						.
			(b)PenaltiesSection 211(d) of the Clean Air Act (42
			 U.S.C. 7545(d)) is amended—
				(1)in paragraph (1),
			 by inserting (g),  after or the regulations prescribed
			 under subsection (c),; and
				(2)in paragraph (2),
			 by inserting (g), after of the regulations prescribed
			 under subsections (c),.
				
